                                                     U.S. Departm

                                                     United States A
                                                     Southern Distr
                                                                                        5/13/2021
                                                     86 Chambers Street
                                                     New York, New York 1


                                                     May 12, 2021


Hon. Analisa Torres
United States District Judge
United States District Court
500 Pearl Street
New York, New York 100007

       Re: Yafai, et al. v. Cuccinelli et al., No. 20 Civ. 2932 (AT)

Dear Judge Torres:

         This Office represents the government in this action in which plaintiffs initially
challenged the denial by U.S. Citizenship and Immigration Services (“USCIS”) of two Petitions
for Alien Relative (Forms I-130) and an Application to Register Permanent Residence or Adjust
Status (Form I-485), and also alleged that the USCIS employee who interviewed them had
violated their constitutional rights and thus was personally liable for damages under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) (“Bivens”). On
March 15, 2021, months after USCIS reopened and approved the Forms I-130 and Form I-485,
plaintiffs an amended and supplemental complaint asserting: (i) a claim of unreasonable delay
relating to the processing of a visa application against the Department of State; (ii) claims under
Bivens against Robert Molle, a senior immigration officer at USCIS, Joseph Andrews, a special
agent of the Federal Bureau of Investigation, and three John Doe defendants allegedly employed
by the Government; and (iii) a claim for intentional infliction of emotional distress against the
United States under the Federal Tort Claims Act. I write to request, with plaintiffs’ consent, that
the date for the United States, Department of State, the Secretary of State, and Robert Molle 1 to
respond to the amended complaint be extended by sixty days, from May 28, 2021, to July 27,
2021. I also respectfully request that the initial conference currently scheduled for May 18,
2021, be adjourned to a date two weeks after July 27, 2021. This is the Government’s second
request to extend the deadline to respond to the amended complaint and first request to adjourn
the initial conference as related to the amended complaint. Plaintiffs’ counsel consents to both
requests.

        This extension is requested because the Government needs additional time to further
evaluate the legal claims and confer with various agency counsel to determine its response to the
amended complaint. In addition, the Department of Justice is in the process of requesting
authority to represent defendants Robert Molle and Joseph Andrews. 2 Thus, additional time is

1
  The DOJ does not yet have authority to represent Molle but is making this request on his behalf
in the interest of justice.
2
 Plaintiff has not yet served “John Doe (A.K.A. Bayoumi)” and Joseph Andrews. Should the
Department of Justice obtain authorization to represent Andrews, the undersigned has indicated to
Plaintiffs’ counsel that she will attempt to facilitate service of the amended complaint.
                                                                                                Page 2


       needed to complete that process and for the undersigned to confer with the individual defendants
       and coordinate responses to the amended complaint for the multiple defendants.

              I thank the Court for consideration of this matter.

                                                             Respectfully submitted,

                                                             AUDREY STRAUSS
                                                             United States Attorney


                                                       By:    /s/Kirti Vaidya Reddy
                                                             KIRTI V. REDDY
                                                             Assistant United States Attorney
                                                             Telephone: (212) 637-2751
                                                             Facsimile: (212) 637-2786
                                                             E-mail: kirti.reddy@usdoj.gov

       cc:    (via ECF)
              counsel of record



GRANTED in part, DENIED in part. By July 27, 2021, Defendants the United States,
Department of State, the Secretary of State, and Robert Molle shall answer or otherwise
respond to the complaint. The conference scheduled for May 18, 2021, is ADJOURNED
to July 29, 2021, at 10:00 a.m. By July 22, 2021, the parties shall submit their joint letter
and proposed case management plan.

SO ORDERED.

Dated: May 13, 2021
       New York, New York
